 In the Matter of KROPP FORGE COMPANY AND KROPP FORGE AVIATIONCo.andINTERNATIONALBROTHERHOODOF BLACKSMITHS, DROPFORGERS AND HELPERS, A. F. OF L.Case No. 13-C-2426.-Decided June14, 1946DECISIONANDORDEROn October 10, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondents hadengaged inand were engaging in certain unfairlaborpracticesaffectingcommerce and recommending that they cease and desist therefrom andtake certain affirmativeaction, asset forth in the copy of the Intermedi-ate Report attached hereto. Thereafter, the respondents filed exceptionsto the Intermediate Report and asupportingbrief.On April 23, 1946,the Board at Washington, D. C., heard oral argument, in which the re-spondents participated.'The Board has considered the rulings of the Trial Examiner at thehearing, and finds that no prejudicialerror wascommitted. The rulingsare hereby affirmed. The Boardhas consideredthe Intermediate Report,the exceptions and brief, and the entirerecord inthe case, and herebyadopts the findings, conclusionsand recommendationsof the Trial Ex-aminer, with the followingmodifications:1.We agree with and adopt the Trial Examiner's concluding findingthat the respondents violated Section 8 (1) and (2) of the Act withrespect to the Association.2We rely particularlyon the following evi-dentiary findings : (1)When the employees were forming a labororganization, the Forge Company urged them to make it a shop organi-zation, gave them a party designed to influence them to that end, andcongratulated them when they voted to follow management's desire.(2) Subsequently, when the unaffiliated Association requested exclusive1At theoral argument counsel for the respondents moved the Board for leave to introducein evidence a certified copy of the by-laws of the Employees Association of the Kropp ForgeCompany.The motion is hereby granted.' In his concluding finding the Trial Examiner omitted the finding that the respondentsdominated and interferedwith theformation of the Association.In the light of the entireIntermediate Report,we find that the omission was inadvertent;it is hereby corrected.68 N L R. B., No. 88.617 618DECISIONSOF NATIONALLABOR RELATIONS BOARDrecognition,theForge Company granted the request without proof ofmajority.' (3)Thereafter, the Companies contributed support to theAssociation in various ways: by paving certain employees for the workingtime they spent in attendance at Association meetings;by agreeing toexcuse employeesduring working hours to attend an Association met-ing in the latter part of June,1944,when the Association appeared tobe on the verge of yielding to outside unions as the employees'repre-sentative,and by advising the employees to attend the meeting and pay-ing them for the working time so spent; by according to the Associationthe right of exclusive representation of the employees(including die-sinkers and truck drivers not representedby the Association) in LaborManagement Committee meetings which,in part,considered collectivebargaining matters;4by discussing plans at Labor Management Com-mitteemeetings to encourage membership in the Association and dis-courage rival activity,and by thereaftercarrying out such plans;6 bygranting the Association a cost-free and irrevocable check-off; and bystating that the Association could do more for the employees than anoutside union.(4) The Companies further assistedtheAssociation bythe statements of President Roy Kropp that he did not want theC. I. 0.,and SuperintendentLane that the Companies did not want the A. Fof L., and by the questioning of employees by Plant Manager Sweet cyand Superintendent Lane aboutthe A. F. of L.The respondents contend principally that the foregoing facts do notwarrant a finding that they violatedthe Act withrespect tothe Associa-tion, and forsupport they point to the case ofKeysto;:e Steel & TT'ireCompany, et al v. National Labor Relations Board,155 F. (2d) 553,17 L. R.R. 1199(C. C. A. 7, April 2,1946).In that case,however, thecourt clearly distinguished the factual situation present in the instantcase by expressly relying on such factors as the absence of managementsuggestion to form a shop organization,the fact that recognition wasgranted only upon the submission of signed cards establishing desig-nation of the organization by a majority,the absence of employersupportor assistance,and the fact that the labor organization paid the cost tothe employer of the check-off.Upon the entire record,we find no meritin the respondent's contention.The respondents also contend that the statements attributed to themfallwithinthe free-speechguaranteeof the Constitution because theyemployees wanted to form a labor organization of some kind ; but the Association was notdesignated therein, nor had it been formed at the time the petitions were signed.' SeeMatter of Industrial Metal Fabricators, Inc., 67 NL. R. B. 270.The respondents' misconception of the use to which a Labor Management Committee canproperly be put is exemplified by the following quotation from their brief before the Board:Since the end of the war, L. M. C has functioned . . . [ands now has the perfectright to settle grievances and management and labor have a perfect set-up for bargaining. KROPP FORGE COMPANY619were mere expressions of preferenceand contained no "threat,coercionor intimidation." In the light of the respondents' entire course of con-duct and also because the statements went further than merelyexpress-ing an opinion as to the merits of the labor organization involved, we findthat the Trial Examiner was correct in holding that the statements werenot privileged as free speech.The contention is also made that no order should be directed to thepresent Kropp Forge Aviation Co., on the ground that it hadnot engagedin business up to the time of the hearing and thereforewas not engagedin commerce within themeaning ofthe Act. Like the Trial Examiner,we find no merit in this contention. The record shows that after theUnion filed the original charge in this case, the Forge Company dis-solved the First Aviation Co. and formed another whollyowned sub-sidiary, having the same name and officials to carry on as the First Avi-ation Co.'s successor in the future. Moreover, the Forge Company heldout the new subsidiary as a Division, and had the subsidiary join insigning the 1945 contract with the Association. Under thesecircum-stances, we find it necessary to direct our order to the presently existingKropp Forge Aviation Co. as well as to the Forge Company.We find, upon the entire record, that the respondents dominated andinterferedwith the formation and administration of, and contributedsupport to, the Association.We further find that by such acts, and bythe statements and questions of President Roy Kropp,PlantManagersHellstrom and Sweeney, and Superintendent Lane, the respondents in-terferedwith, restrained, and coerced their employees in the exerciseof the rights guaranteed in Section 7 of the Act.2.The respondents except to certain subsidiary findings made by theTrial Examiner and set forth below. First, they attach the Trial Exam-iner's finding that the contents of the first five contracts with the Asso-ciation,particularly in failing to include an exclusive recognition andother "standard" clauses (i.e.,clausesestablishing grievance and arbi-tration procedures), show that the Association was "company domi-nated" and that the respondents were determined to continue dominatingthe Association ; in support of their position the respondentsargue thatthe Board "does not have power to test the practical effectiveness of alabor organization .. . as to what the terms and conditions and provi-sions of bargaining contracts may be." Next, the respondents attack theTrialExaminer's finding that the first five contracts were "members-only" contracts and that the respondents unlawfully assisted the Associa-tion by extending to all employees the benefits of such contracts ; andthey point to another finding of the Trial Examiner that the Associationhad been granted exclusive recognition from the beginning. Lastly, therespondents assail the Trial Examiner's finding that they assisted theAssociation by reason of the fact thatemployees who werepromoted 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDto supervisory positions retained their Association membership and par-ticipated in Association meetings after their promotion.The Trial Ex-aminer, however,madeno finding that these supervisory employees ac-tively participated in Association meetings.We find merit in the othercontentions of the respondents set forth in this paragraph and accord-ingly reject the findings involved. However, our action in no ways impairsour concluding finding,previously set forth, that the respondents vio-lated Section 8 (1) and(2) of the Act.3.The respondents attack the Trial Examiner's recommendation thatthey cease and desist from interfering in any manner with the statutoryrights of their employees, solely on the ground that the recommendationruns to the respondents'"successors and assigns"and does not permitthe employees to join an organization of their own choice.We findno merit in this exception.6ORDERUpon the foregoing findings of fact and the entire record in the case,and pursuant to Section 10 (c) of the National Labor Relations Act,theNational Labor Relations Board hereby orders that the respondents,Kropp Forge Company and Kropp Forge Aviation Co., Cicero, Illinois,and their officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Dominating or interfering with the administration of or contrib-uting support to, Employees Association of the Kropp Forge Companyof Cicero, Illinois, and dominating or interfering with the formation oradministration of, or contributing support to, any other labor organiza-tion of their employees;(b)Recognizing Employees Association of the Kropp Forge Com-pany of Cicero, Illinois, or any successor thereto, as the representativeof any of their employees for the purpose of dealing with the respond-ents concerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment.(c)Giving effect to the contract of February 26, 1945, with Em-ployeesAssociation of the Kropp Forge Company of Cicero, Illinois,or to any modification, extension, or renewal thereof, or to any othercontract with the said Association concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions of em-ployment ;(d) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Brotherhood of Black-smiths,Drop Forgers and Helpers, A. F. of L., or any other labor or-"See Matterof ElectricalTesting Laboratories,Inc.,65N L.R B 1239. RROPP FORGECOMPANY621ganization,to bargain collectively throughrepresentatives of their ownchoosing, and to engage in concerted activity, for the purposes of collec-tive bargaining or other mutual aid or protection, as guaranteed in Sec-tion 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Withdraw all recognition from and completely disestablish Em-ployeesAssociatiQn of the Kropp Forge Company of Cicero, Illinois,or any successor thereto, as the representative of any of their employeesfor the purpose of dealing with the respondents concerning grievarces,labor disputes, wages, rates of pay, hours of employment, or other con-ditions of employment; and discontinue the Labor Management Com-mittee as a medium for dealing with their employees with respect togrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment;(b) Post at their plants at Cicero,Illinois,copies of the notice at-tached to the Intermediate Report herein, marked "Appendix A."7 Coniesof said notice, to be furnished by the Regional Director for the Thir-teenth Region, shall, after being duly signed by their representative, beposted by them immediately upon receipt thereof, and maintained bythem for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondents to insure that saidno`ices are not altered, defaced, or covered by any other material;(c)Notify the Regional Director of the Thirteenth Region in writ-ri,,.within ten (10) days from the date of this Order, what steps thei espondents have taken to comply herewith.INTERMEDIATE REPORTMr, John R HMI,for the Board.1MrGilbert FWagner,of Chicago,Ill.,for the respondents.Messrs. A J.EberhardyandJamesF Kelly,of Chicago,Ill.,andMr GeraldWolsfelt,ofNorth Aurora, Ill, for the UnionMr Samuel B Perlman,of Chicago, Ill.,for the Association.STATEMENT OF THE CASEUpon an amended charge duly filed by International Brotherhood of Blacksmiths,Drop Forgers and Helpers, A. F. of L., herein called the Union, The NationalLabor Relations Board, herein called the Board, by its Regional Director for theThirteenthRegion (Chicago, Illinois), issued its complaint dated June 8, 1945,againstKropp Forge Company and Kropp Forge Aviation Co, Cicero, Illinois.On July 20, 1945, the Board issued its first amended complaint against Kropp ForgeCompany, herein called the Forge Company, and Kropp Forge Aviation Co., whichSaid notice,however, shall be, and it hereby is, amended by striking from the first para-graph thereof the words "RECOMMENDATIONS OF' A TRIAL EXAMINER"and aub-stitutmg in lieu thereof the words "A DECISION AND ORDER." 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas incorporated on August 18, 1942, but changed its name by amendment toAviations Forging Corporation of America, on August 12, 1944, and dissolvedunder that name voluntarily on August 31, 1944, herein called the First AviationCompany,1 and Kropp Forge Aviation Co, which was incorporated on September9, 1944, and is hereinafter referred to as the Second Aviation Company, allegingthat the Forge Company, the First Aviation Company, and the Second AviationCompany, herein sometimes collectively referred to as the respondents, had en-gaged in and were engaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (2) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat 449, herein called the Act. Copies of the complaint,accompanied by notice of hearing, were duly served upon the respondents, theUnion, and Employees Association of the Kropp Forge Company of Cicero, Illinois,herein called the Association. Copies of the first amended complaint were dulyserved upon the respondents, the Union, and the Association.With respect to the unfair labor practices, the amended complaint alleged insubstance : (1) that on or about December 30, 1939, the Forge Company instigated,sponsored, interfered with, and dominated the formation of the Association; (2)that the Forge Company from December 30, 1939, to July 20, 1945; the FirstAviation Company from April 5, 1943, to August 31, 1944; and the Second AviationCompany from September 9, 1944, to July 20, 1945, advised, urged and warnedtheir employees to join the Association, dominated and interfered with the admin-istration of the Association, contributed financial and other support to the Asso-ciation, and otherwise fostered, promoted, and encouraged the formation, existence,and growth of the Association. The first amended complaint further alleged thatthe respondents recognized, and dealt with, the Association with respect to wages,hours, and working conditions, entered into collective bargaining agreements withthe Association, and deducted dues from the wages and salaries of their employeeson behalf of the Association.On June 21, 1945, and about July 26, 1945, the respondents filed their answer andamended answer, respectively, in which they denied that they had engaged in anyunfair labor practices.Pursuant to notice, a hearing was held on various dates between June 26 andJuly 20, 1945, at Chicago, Illinois, before Frederic B Parkes, 2nd, the under-signed Trial Examiner, duly designated by the Chief Trial Examiner. The Board,the Union, the respondents, and the Association 2 were represented by counsel Fullopportunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.At the opening of the hearing, the respondents filed a motion for a Bill ofParticulars, which was granted in part and denied in part by the undersigned. Atthe close of the Board's case, the respondents and the Association moved to dismissthe complaint for failure of proof ; ruling thereon was reserved by the undersigned.During the course of the presentation of the respondent's case, the undersigneddenied a second motion of the respondents that the complaint be dismissed At theconclusion of the hearing, the respondents renewed their motion that the complaintbe dismissed. Ruling thereon was reserved. The motions to dismiss are herebydenied. Following the introduction of all evidence, the undersigned granted, withoutobjection, a motion by counsel for the Board to conform the pleadings to the proofas to dates and minor variations. All parties waived oral argument before the under-signed.On August 16, 1945, the respondents filed a brief.1The Forge Company and the First Aviation Company are sometimes collectively referredto herein as the Companies.At the commencementof the hearing,the Association'smotion to intervene was granted. KROPP FORGE COMPANY623Upon the entire record in the case, and from his observation of witnesses, theundersigned makes the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTSThe Forge Company and the First Aviation Company, a wholly owned subsidiaryof the former, were incorporated under the laws of the State of Illinois inFebruary 1912 and August 1942, respectively. On August 12, 1944, the FirstAviation Company changed its name by amendment to Aviations Forging Corpora-tion of America, in order that a new corporation might be organized under theoriginal name of the First Aviation Company and thus protect and preserve thelatter's name.Under the amended name, the First Aviation Company voluntarilydissolved as a corporation on August 31, 1944. On September 9, 1944, the SecondAviation Company was organized, and now exists as a corporation under the lawsof the State of Illinois. It is a subsidiary of the Forge Company, with offices atthe latter's plant.The Forge Company owns and operates a plant at 5301 West Roosevelt Road,Cicero, Illinois,where it has been engaged since 1939 in the production of steelforgings. From on or about April 5, 1943, to August 31, 1944, the First AviationCompany operated a plant, known as Building C, at the same address, where itmanufactured steel forgings, principally for the aviation industry. From September1,1943, to August 31, 1944, the Forge Company and the First Aviation Companytogether purchased raw materials consisting principally of steel valued at approxi-mately $2,900,000, of which approximately 65 percent was purchased and shippedto their plants from points outside the State of Illinois During the same period,the Forge Company and the First Aviation Company jointly sold steel forgings,produced at their plants, in the approximate value of $10,000,000, of which amountapproximately 60 percent represented shipments to points outside the State ofIllinoisOf these joint purchases and sales, approximately 40 percent of each werethose of the First Aviation Company.Among the officers of the Forge Company and the First Aviation Company, thefollowing individuals held the same official position in both CompaniesRoy AKropp, president;Raymond B. Kropp, first vice-president and treasurer, JoeHealy, vice-president; James Sweeney, vice-president, and Charles F Johnson,secretary.3During the period between April 5, 1943, and August 31, 1944, theplants of the Companies were operated under a joint management, each havingthe same production manager, personnel office, labor policy, and personnel directoror director of industrial relations. The plant of the First Aviation Company duringthis period was operated under a lease from the Defense Plant Corporation, aninstrumentality of the United States Government. Upon the dissolution of the FirstAviation Company on August 31, 1944, the Forge Company purchased its assets,assumed the lease from the Defense Plant Corporation, and continued the opera-tion of the plant formerly controlled by the First Aviation CompanyThe Second Aviation Company was incorporated on September 9, 1944, with 1,000shares of stock, having a par value of $1.00 per, share; the $1,000 of paid-in capitalstock remains intact. The officers of the Second Aviation Company areRoy AKropp, president; Raymond B. Kropp, vice-president and treasurer; and CharlesF. Johnson, secretary. Although the Forge Company now operates both the old andthe new plants and pays the wages and salaries of all personnel, Building C is stilliThe First Aviation Company had two additional vice presidents,namelyHerbert Lundand Raymond J. O'Keefe, Jr. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDreferred to as the Aviation plant, separate cost account records are maintainedof the operations of the two plants, and the Second Aviation Company is adver-tised as a division of the Forge Company for the purpose of inducing sales andquoting prices on products. On February 26, 1945, the Forge Company and theSecond Aviation Company jointly executed a single collective bargaining contractwith the Association.The respondents contend that the Second Aviation Company is not engaged incommerce within the meaning of the Act. The undersigned finds no merit in thecontention. It is clear that the Second Aviation Company is a wholly ownedsubsidiary of the Forge Corporation, the same individuals hold offices in both cor-porations, and both corporations have entered into a collective bargaining contractwith the Association. The undersigned finds that the Forge Company and theSecond Aviation Company are, and the First Aviation Company was, engaged incommerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Blacksmiths, Drop Forgers and Helpers is a labororganization affiliated wth the American Federation of Labor, admitting to mem-bership employees of the respondents.Employees Association of the Kropp Forge Company of Cicero, Illinois, is anunaffiliatedlabororganizationadmitting tomembership employees of therespondents.III.THE UNFAIR LABOR PRACTICESA.Domination and interference with the formation and administrationof the Association;interference,restraint,and coercionAlthough from time to time throughout the history of the Forge Company itsemployees exhibited a spasmodic but unenthusiastic interest in self-organization,the first serious indication of employee concern in organizing with concrete resultsoccurred about October 1939, when, as a result of a visit of William Ohlson, anemployee of the Forge Company from 1929 to 1940, to the headquarters of theUnion and the International Association of Machinists, A. F. L., circulars were di--tributed by these two unions outside the plant of the Forge Company As Ohlsonand Arthur Hellstrom, then plant manager of the Forge Company, were enteringthe plant on the day of the distribution of the A. F. L. circulars, Hellstrom said,"Listen,Bill, I don't want no organization in here"About December 15, 1943, Ohlson drew up four petitions, each bearing the legendthat the signers thereto were in favor of forming a labor organization. Thepetitions did not specify whether the proposed union should be an independentorganization or an affiliate of a national body but stated that a vote would be takenlater to determine the form the organization should assume. A large circle wasdrawn on each petition and the signers placed their names thereon in round robinfashion. The petitions were circulated among the employees during working hours inthe plant, and more than 90 percent of the 180 plant employees signed the petitions 4Oden H. Edberg, an employee of the respondents from 1915 to April 17, 1945,testified that shortly after the commencement of the circulation of the petitionsabove described, Roy A. Kropp, president of the respondents, summoned "all the4The above findings are based upon the undenied testimony of Ohlson. Hellstrom left theCompanies' employ in August 1943 to form a new corporation, a competitor of the respondents;he did not testify at the hearing. Ohlson impressed the undersigned as an especially forthrightwitnesswhose testimonyis entitled to credence. KROPP FORGE COMPANY625key men in the shop," consisting of betwen 15 and 20 blacksmiths, to the displayroom of the Forge Company's offices where they met with President Roy Kropp,Vice-President Raymond Kropp, Secretary Charles Johnson, and Plant ManagerHellstromAccording to Edberg, these officers of the Forge Company there"suggested or referred to it that they couldn't stop us in regard to organizing, butto try to make it a shop organization, which we did." Edberg's testimony in respectto this meeting was corroborated by that of Walter Bock, who at that time wasa blacksmith in the Forge Company's employ.5 Roy Kropp denied that he hadever called a meeting of the key men of the plant and that he had ever hadoccasion to talk with Edberg about union matters; he also further insisted that atno time or place had he ever publicly or privately expressed an opinion relative tounions or ever made any statement of preference for one union in contrast toanotherRaymond B Kropp also denied that at any time or place had he everexpressed an opinion with respect to union activities or an opinion for or againstany union, and that except on one occasion had he ever talked with any employeeregarding union activities Johnson denied that he had ever expressed an opinionfor or against a union or with respect to a union's activities, that he had everattended a meeting where union matters were discussed respecting the ForgeCompany, that he had ever talked to Bock, Edberg, or any other employee aboutunionmatters, and that he had ever been present when Roy Kropp talked toEdberg or Bock about union matters From his observation of the witnesses, andupon the facts adduced herein, the undersigned does not credit either the sweepinggeneral denials or the more specific denials of Roy A. and Raymond B Kropp andJohnson, but rather finds that around mid-December 1939, a meeting of the black-smiths was held in the display room as testified to by Edberg and Bock and thatat this meeting the statements attributed by them to the officers of the ForgeCompany were in fact made.Ohlson testified without contradiction and the undersigned finds that when Ohlsoninformed Plant Manager Hellstrom shortly after Christmas 1939 of the former'sintention to organize the plant, Hellstrom said that "he didn't want any organizationof the company."However, when Hellstrom later learned of the circulation of the petitions, hevoluntarily informed Ohlson, according to Olilson's uncontradicted and credibletestimony, that the employees might meet in the machine shop to conduct theballoting to determine the form of the proposed organization. Accordingly, on themorning of December 30, 1939, Olilson had the following notice prepared by anemployee in the Forge Company's office and, with the permission of Hellstrom,posted the notice on the bulletin boards of the Forge Company at the time clockand in the machine shop :MEETING SAT. DEC. 30, 1939Meeting to be held at 12:30 o'clock in front end of Mche. shop everybody bethere.Meeting with regards to election of officers and committees.Ohlson testified that as he entered the main office on December 30, 1939, abouttwo hours before the scheduled meeting, he was stopped by President Roy Kropp,who stated, in the presence of Secretary Johnson, that Kropp did not care whetherthe employees decided to form an independent organization or to affiliate with theA. F. of L. organization but "for the love of Pete, anything but the C. I. 0."In addition to the general denials above set forth, Roy Kropp denied that he had6Bock was uncertain as to the dateof the conferencein the displayroom ; the undersignedaccepts the date given by Edberg. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDever used the expression,"For the love of Pete, anything but the C.I.0." andthat he had ever spoken to Ohlson about union matters.Johnson denied that he wasever present when Roy Kropp talked to Ohlson about union matters or when RoyKropp said,"For Pete's sake, anything but a C.I0." As indicatedabove, fromhis observation of the witnesses the undersignedfinds Ohlson's testimony worthyof credence and does not credit the denialsof Roy Kropp and Johnson.Ohlsoii testified without contradiction and the undersigned finds that shortly afterthe posting of the employee meeting notice,the following notice was attached tothe bulletin boardEmployees of Kropp Forge CompanyThe Company wishes to announce that at the close of work at twelve o'clocknoon, Saturday, December 30, beer and sandwiches will be servedWe hope everybody will celebrate the winding up of the old year, and wewish you all the Seasons' Greetings.-Sincerely,KROPPFORGECOMPANY,Roy A. KROPP (s)Hubert Jirka, the respondent's comptroller, testified that on December 29, 1939,he had made arrangements for the purchase of beer and sandwiches to be served atthe party. The undersigned does not credit Jirka's testimony on this issue. If thearrangements for the party had been made on the day previous, it is reasonable toassume that the invitation to the employees would have been extended at that time,prior to the day of the party itself, so that the greatest possible number of employeesmight plan to attend the function. Moreover, this was the first holiday party giventhe employees by the Forge Company,6 and the simple refreshments could easilyhave been obtained on short notice at that time. It is clear that the employee meetingwas hurriedly decided and arranged on the morning of December 30, 1939 Theundersigned finds that, on learning of the employees' meeting, the Forge Companywith equal haste arranged to give the party.Upon the close of the work week at noon, Saturday, December 30, 1939, approxi-mately 60 plant employees assembled in the machine shop.? Plant Manager Hell-strom was present at the beginning of the meeting but left after informing theemployees that they were free to assemble in the machine shop. No other super-visory employee was present during the meeting. Ohlson acted as temporary chair-man. The question of the form of organization was discussed at length. Someemployees advocated joining an organization affiliated with the A. F of L orC. I. 0., whereas others suggested the formation of an unaffiliated shop organiza-tion.Ballots with a choice of A. F. of L., C. I. 0, or Independent, were distributed,but the balloting was inconclusive since many were returned unmarked A vote byacclamation was then taken, first for the A. F. of L., then the C I. 0, and finallythe Independent. The latter received a clear majority, as very few employees in-dicated a desire for an organization affiliated with either the A F. of L. or C. I. 0.8Immediately following the meeting, the Forge Company's holiday party was givenin the machine shop.9 Carl Dahl and Gus Carlson, who were foremen in thePrior to 1939, the Forge Company had on occasion at Christmas time given tu,keystoemployees. Each year after 1939, a holiday party has been given.7 In December 1939, there were approximately 180 employees in the plant.8According to the uncontraverted and credible testimony of Ohlson, on the balloting theA. F. of L. receivedii votes andthe C. I. O. between 4 and 6 votes; on the vote by acclama-tion the A. F. of L. received only a few votes and the C I 0. "didn't get no hurrays at all "The findingsin theparagraph above arebased upon the mutually corroborative testimonyof Ohlson and Bock,and employees Warren Hoglund,JohnCzchanski,and Edward J. Weglarz. KROPP FORGECOMPANY627machine shop and blacksmith shop, respectively, attended the party as did PlantManager Hellstrom. According to the undenied and credible testimony of Ohlson,Carlson and Dahl "congratulated me on the choice of an organization."The next meeting of the nascent organization was held on January 7, 1940, at ahall some distance from the plant.10 At this meeting, the formal organization oftheAssociation was completed, with the adoption of a name,11 election of officersand shop representatives, and selection of committeemen. Although the record doesnot reveal with exactness the date on which the Association adopted its by-laws,it seems clear that the drafting of the by-laws was completed in January or February1940 and that they were approved by the membership body about that time. Theby-laws provided that the regular meetings of the Association shall be held on thefirst Sunday of each month, and dues shall be 50 cents a month The by-laws re-strictedmembership in the Association "to Employees of the Kropp Forge Com-pans, with the following exceptions. viz, Officers of the Kropp Forge Company,members of the Executive Board of the Kropp Forge Company, members of theBoard of Directors of Kropp Forge Company, Stockholders, Foremen, Superin-tendents, and their Assistants."According to the by-laws, the president, vice-president, secretary, and treasurer of the Association shall form the executive boardFollowing its organization, the Association at once began work on the draft of aproposed contract to be submitted to the Forge Company. On February 6, 1940,a proposed contract was submitted to President Roy Kropp with the followingletter :This is to notify you that the "Employees Association of the Kropp ForgeCompany," an independent association of men composed of those employed atyour plant, other than executives and those employed in a supervisory oradministrative capacity, and which union is controlled exclusively by employeesof said plant, and having a membership of at least eighty per cent of the totalnumber of such employees of the plant, do hereby request thatour organizationbe recognized as the sole collective bargaining representative of the employeesat the said Cicero plant on matters pertaining to wages, workingand livingconditions and matters of safety. This request ispursuantto authorization ofthemembers of said association duly ratified by the officers andexecutivecommittee.12According to the credible testimony of Ohlson, at one of the meetings betweenRoy Kropp and the Association's contract negotiation committee, Kropp asked forproof of the Association's claim to represent a majority of the employees Ohlsongave him the 4 petitions, which had been circulated and signed the previous Decem-ber, and Kropp "glanced at them and handed them back to [Ohlson] and that wasall there was to it."13 Ohlson testified without contradiction that when at the samemeeting Kropp asked the reason for the Association's organization, Ohlson repliedthat the Forge Company "thought the men were just simply a bunch of machinesin there, not giving them presents, bonuses, and stuff of that sort. They used to10Allmeetings of the Association after the December30, 1939, meeting were held off theForge Company's property in halls rented by the Association.11The original name adopted at the January 7 meeting was Kropp Forge Employees Associa-tionbut at the next meeting on January 20, 1940, itwas amended to the name now borne bythe Association.is The findings in respect to the formal organizationof the Association are based upondocumentary evidence, including Association minutes and by-laws, and upon the credible testi-mony of Ohison and Edberg.19Kropptestifiedthat he didnot recall seeing the petitions.The undersigned does not creditthe vague denial.696966-46-41 628DECISIONS OF NATIONALLABOR RELATIONS BOARDpresent them with a turkey at Christmas, and things like that, but this trip theyjust ignored them entirely. I saw my opportunity, and I organized."Ohlson and Kropp testified, that before the execution of the first collective bar-gaining contract betwen the Association and the Forge Company, the latter hadgranted exclusive recognition to the Association as the statutory representative oftheForge Company's employees. However, they could not recall whether therecognitionwas extended orally or in writing. No document granting exclusiverecognition was produced at the hearing In view of the vague testimony and theabsence of documentary proof, the undersigned infers and finds that exclusiverecognition was orally granted the Association. In response to the contract sub-mitted by the Association for the Forge Company's consideration, the Forge Companydrafted a proposed contract which met with the Association's approval and whichwas executed on March 4, 1940, to be retroactive in effect to March 1, 1940. Thecontract was brief, dealing chiefly with wages, hours of work, and vacation benefits.It provided that the Forge Company would grant a wage increase of five cents anhour "to all members of the" Association, but the Association reserved the rightto bargain "for further distributive wages." The contract contains no provisionfor recognition by the Forge Company of the Association as the exclusive collectivebargaining representative of the Forge Companys' employees or any provision forhandling of grievances or arbitration of disputes which might arise during thecontract's one year term.Comptroller Jirka testified that he and Plant Manager Hellstrom drafted the termsof the Forge Company's proposal and did most of the negotiating with the Asso-ciation's committee.He further testified that Hellstrom showed him the Associa-tion's request for exclusive recognition above set forth and a "circular petition,"or possibly two, on which "the names were in a circular spot, some on an angle andsome flat," so that "there was no way of determining which was first, last ormiddle" ; the substance of the petition "was to recognize the Kropp Forge Em-ployeesAssociations as the bargaining unit for all of the employees." Accordingto Jirka, he counted the names on the petition and upon comparison with thenumber of eligible employees on the pay roll, discovered that over 90 per centhad signed the petition.Ohlson testified that there were four petitions circulated in December 1939, eachbearing a legend that the. signers were in favor of forming "some kind of organiza-tion," and that the word "Association" did not appear on the petitions. He furthertestified that after the petitions were signed, they left his custody only during thecollective bargaining meeting in February 1940 when they were shown to Kropp,who held them "about a minute" and then returned them to Ohlson. Ohlson deniedthat the petitions were ever given to Hellstrom or Jirka and insisted that a dayor two after the meeting with Kropp in February, Ohlson burned the petitions.In view of the fact that the record establishes that there were four round robinpetitionswhich stated that the signers were advocating the formation of an un-specified type of labor organization, the undersigned does not credit Jirka's testi-mony to the effect that he compared the number of eligible employees on the payrollagainst the number of signers of one or possibly two round robin petitionsindicating that the signers wished the Forge Company "to recognize the KroppForge Employees Association as the bargaining unit for all of the employees."From his observation of the witnesses, the undersigned credits Ohlson's testimonyand finds that the petitions never left Ohlson's custody except for the fewminutes they were in Kropp's possession at the February meeting, and that thepetitionswere destroyed a day or two later by Ohlson. The undersigned concludesand finds the Kropp Forge Company extended exclusive recognition to the Associa- KROPP FORGECOMPANY629tion without determining whether the Association in fact represented a majority ofthe Forge Company's employees.14In June 1940, the Association determined to hold a picnic for all the ForgeCompany's employees and their families. However, when the Forge Companybecame aware of these plans, either on being asked to donate prizes or on receivingan invitationfor the office employees to attend the picnic, the Forge Companysuggested that it be allowed to arrange the picnic and to meet allthe expensesthereof.On July 20, 1940, at a date and place other than those selected by theAssociation, the picnic was held for all employees and their families. The ForgeCompany furnished transportation to the grounds, provided numerous prizes, andbore all picnic expenses which totaled approximately $800. None of the signsmarking the route to the picnic grounds, the notices regarding the picnic, or theprograms mentioned the Association. Nor was the Association mentioned in anyspeeches given during the picnic. Thereafter, the respondents have sponsored apicnic each summer for their employees and families 15On February 13, 1941, the Forge Company and "their employees who aremembers of" the Association entered into a collective bargaining contract, whoseone-year term commenced on March 1, 1941, upon the expiration of the originalcontract.Like the first, the contract contained no recognitionclause.In form,however, it was drafted on the basis of recognition of the Association as thecollectivebargainingrepresentative of its members only, the provisions respectingwageincreasesand vacation benefits being extended by the contract's terms onlyto employees who were members of the Association On April 9, 1942, a thirdcontract for a one-year term between the Forge Company and "their employeeswho are members of" the Association was executed, identical in form and structureto the second contract and retroactive in effect to March 1, 1942 Like the previouscontracts, the third contract contained no recognition provision, and, as in thesecond contract, the five-cent pay increase and other wage provisions and vacationbenefits accrued only to those employees who were members of the AssociationNeither of the contracts contained any provision covering adjustment of grievancesor arbitration procedure. In view of the language employed in, as well as the formof, the 1941 and 1942 contracts, the undersigned finds that the Association wasrecognized as the bargaining representative of its members only.EmployeeWilliam J. Schuknecht testified, in substance, that in 1942 employeeAlikeHagen and other employees who were members of the Association on onepay day received an additional pay check covering "five percent on an hourly backpay coming to all fully paid organized men in the shop union," and that, havingallowed his dues to lapse, Schuknecht did not receive the additional back pay.However, Comptroller Jirka testified that the wage increases, vacation, and otherbenefits provided for in the Association's contracts were extended to all plantemployees and were not limited in effect, as the contracts provided, only to those14 In any event, even had the Forge Company checked the names appearing on the December petitions against the pay roll,the Association'smajority status would not have beenthereby established.The petitions did not indicate that the signers were members of theAssociation;they indicatedthatthe signatories were merely in favor of forming"some kindof organization."The Associationdid not come into existenceuntil January 1940.So far as,.herecordshows, no list of Association members or membership records was shown to, orrequested by, the Forge Company prior to the extension of exclusive recognition.15 The findings with respect to the 1940 picnic are based upon the mutually corroborativetestimony of Ohlson,Be* Jirka,and employee Carter Lestina. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees who were members of the Association.16 Jirka's testimony was cor-roborated by documentary records produced by the Forge Company, showing thatwage increases negotiated by the Association were given all employees, exceptingdiesinkers and truck drivers, irrespective of their membership or non-membershipin the Association.With respect to the back-pay incident testified to by Schuknecht,itappears that the retroactive wage increase provided for in the 1942 contract wasincluded in the check for the next pay period following the execution of the con-tract, thatHagen had not worked the week the wage increase was given, but thathe received it on his next full pay period after he returned to work. It is thusclear that the vague and confused testimony of Schuknecht is not entitled tocredence; his confusion undoubtedly arose from the fact that Hagen received theretroactive payment later than most employees because of his absence from workwhen it was initially extended The undersigned credits Jirka in this respect andfinds that the benefits accruing under the "members only" provisions of the con-tracts between the Forge Company and the Association were extended to all plantemployees, excepting diesinkers and truck drivers, regardless of their membershipor non-membership in the Association.Although during the war period the number of employees increased from 106 in1937 to 550 in 1942, and to 1350 in 1944, interest in the Association declined in1942.Minutes of the Association reveal that a quorum of 14 was not assembledbetween June 7 and December 6, 1942, and that nomeetingsof the Associationwere held during that period.Throughout the history of the Association, memberships were solicited and dueswere collected openly and extensively during working hours in the plant, andAssociation notices were commonly posted on bulletin boards of the respondentsIn February 1943, the Companies inaugurated a check-off system, retroactive ineffect to January 1943, whereby the monthly dues of 50 cents were deducted fromthe wages of each employee on a list submitted by the Association. So far as therecord shows, the Association has paid no part of the clerical expenses incurredby the Companies in administering the check-off system The Association's recordsreveal the following:January 3, 'Received from Charles J. Erjavec, members' dues, $40.'February 7, 'Received from William S. Burchill, members' dues, $75.'February 14, 'Received from William S. Burchill, members' dues, $14.'March 7, Received from William S. Burchill, members' dues, $133.'March 18, 'Received from William S. Burchill a check for $425 for union dues,months January and February, $425.'April 4, 1943, 'Received from William S Burchill a check for $243 for uniondues, month of March, $243 'April 4, 'Received from William S. Burchill forunion dues,cash, $38.'April 28, 1943, 'Received fromWilliam S. Burchill a check for $245.50 forunion dues.'On May 8, 1943, the Companies and "their employees who are members of" theAssociation entered into a collective bargaining contract for a one-year termbeginningMarch 1, 1943. The contract, like its predecessors, contained no provisioncovering recognition of the Association, grievance adjustments, or arbitration pro-cedures. Except for one clause providing that members of the Association may have16None of the benefits of the Association's contracts was extendedto the diesinkers ortruck drivers. The respondents for a number of years have had contracts with theInternationalConferenceofDiesinkers,herein called the Diesinkers,and have negotiated with an un-specified A.F. of L.union in behalf of the truckdrivers. KROPP FORGE COMPANY631the option of relinquishing their vacations and accepting their salaries in lieuthereof, the wage increase and vacation benefits were not specifically confined onlytomembers of the Association as did the terms of the earlier contracts discussedabove, although as mentioned earlier the parties to the contract were the Com-panies and the employee-members of the Association Comptroller Jirka testifiedand the undersigned finds that the benefits accruing under the terms of the contractwere extended to all plant employees, excepting diesinkers and truck drivers, re-gardless of their membership or non-membership in the Association.On August 27, 1943, pursuant to the request of the War Production Board, theForge Company and the First Aviation Company established a Labor-ManagementCommittee, herein called the L. M. C. The purpose of the L. M. C. program,as enunciated by national leaders of industry, labor, and governmental agencies ofthe United States in a brochure distributed by the War Production Board, is asfollows :The Labor-Management Committee Program now being promoted by theWar Production Drive Division of WPB * * * is designed to increase warproduction It is not a plan to promote company unions It is not a device toincrease the power or position of any union. It does not interfere with anybargaining machinery or undertake its functions. It is not designed to conformto any scheme that contemplates a measure of control of management by laboror labor by management. It does not put management in labor or labor inmanagement. It is not a labor plan or a management plan. It is the War Pro-ductionDrive Plan to increase production by increasing efficiency throughgreater management and labor cooperation.Among the "basic steps outlined for forming an L-M Committee" in the brochureare the following:* * * Grievances and collective bargaining matters will not be handled bythe joint production committee, but will be referred to collective bargainingor other established machinery * * *Labor members will be responsible leaders of the workersr able to securethe fullest participation of the workers in the program developed by thecommittee * * *Management and labor each choose an equal number of representatives toserve on the Labor-Management Committee. If a recognized union representsthe employees, the union determines the method of selecting labor's committeemembers. If no recognized union exists, the labor members are selected bysome method satisfactory to the employees * * *PROGRAM* * * Principal activities usually include :Production problems.Suggestions.Quantity of Work (reduction of rejects).Salvage and Conservation of Materials.Care of Tools and Equipment.Publicity and Education.Health and Safety.Absenteeism.Transportation and Housing.Training and Upgrading of Workers. 632DECISIONS OF NATIONALLABOR RELATIONS BOARDWithrespect to the selection of labor and management representatives on theL M. C., Raymond T. O'Keefe, Jr., director of industrial relations for the Com-panies, testified as follows:I probably can tell you in a vague way* * *Mr. Roy A. Kropp appointedme chairman,and he and his brother Raymond were members on the firstday.Mr. Sweeney was appointed at a later date, maybe a month later or maybetwo months later. The labor group at the plant at that time, I think, was setup by Mr Peterkovich[president of the Association],and if I remembercorrectly I told him that the War Production Board was anxious to have aLabor-Management Committee,and I thought that to start the committee weshould start with the present officers, and then if at a later date we cared torotate other members, we could do it, and as I remember that was agreeablewith him.There was no discussion about it. We didn't think anything aboutit.Imean, they were the elected representatives of the largest number ofemployees in the plant,and that is how that came about.The die sinkers werenot invited to participate because of an antipathy they have always had towardsbeing association(sic)with the other labor groups.Idon'teven think wethought of the truck drivers.17However, the Association'sexecutive committee,composed of its four officers,continued to act as the labor members on the L.M. C. At a later date, the chiefsteward of the Association attended the L. M. C. meetings but did not vote. Onmatters brought before the L. M. C. the labor representatives were entitledto fourvotes as were the management members, regardless of the number of representativeseachmight have present.Originally,the L.M. C. dealt only with productionproblems, but the practice of handling grievances and other collective bargainingmatter soon evolved until all grievances not settled at lower levels,were handledby the L. M. C. Meetings were held once a week. It appears that an attempt wasmade to reserve one meeting a month to dispose of grievances and individual bonusmatters arising from an incentive work plan the purpose of which was to dis-courage absenteeism.The minutes show, however,that collective bargaining mattersand grievances,were discussed more frequently than once a month. Among thecollective bargaining matters discussed at these meetings are the following: wageincreases,questions as to social security deductions,complaints as to roof repairand heating of the plant,wage grievances,piecework rates, hours of work,grievances as to equipment,deferments and replacement schedules under theSelective Service Act,terms of collective bargaining contracts, overtime grievances,group insurance,and grievances of discharged employees.Minutes of L. M. C.meetings were made by a stenographer provided by the Companies and transcriptsof the minutes were given the Association free of charge.The following is an excerpt from the minutes of an L. M. C. meeting held onOctober 21, 1943:A member of the Committee from Drop Forge stated that there seems to bean agitator on the second shift of the women grinders.He said that thewomen told him to get an outside union in here. They are complaining aboutnot getting raises. The secretary of the Union stated that the women grindersinformed him they were quitting Friday because they resented newcomersstarting at the same rate as the older employees are getting.The presidentof the Union stated that the situation is extremely serious and somethingwould have to be done immediately.Itwas explained to the Union that the17 Thl..tincinlen-c n,,4 +*,,'1,.t........e...... «...« ^^..--^--..a ._ .^._¨^in KROPP FORGE COMPANY633Management is doing its utmost to speed the decision of the War Labor Board.Mr O'Keefe said he would contact Mr. Lisle immediately and have him comein.The president of the Union said he was told by the foreman of the nightshift in Magnaflux, Kaminski No. 2100, that the C. I. O. would be in the shopby November 15. Peterkovich said he did not tell him where he got his informa-tionO'Keefe said he would call this man in * * *A member of the Committee from Drop Forge suggested that No. 2000Wolgast be called in to O'Keefe. He states he is an agitator.The minutes for a meeting of the L. M. C. held on October 28, 1943, contain thefollowing:C 1 0 Statement:The foreman of the grinders on the day shift told amember of the Drop Forge Committee that he had been misunderstood in hisstatement about the C I. O. He told the Commitee member that he had saidthat if they didn't get things straightened out the C. I. 0 would be inhereHe wasn't in favor of it, though. He is not a member of the Employees Asso-ciationThe Committee member did not know his name * * *LouisMarta:The member from Drop Forge stated that a lot of dissensionwas traced to Marta The union president stated that one day there were tenpeople off; they said they do not like him and won't work for him. Marta hadbeen called into O'Keefe's office along with Birchall, Brown, and Peterkovichprevious to this date, but Mr. O'Keefe stated that Sweeney and Brown shouldtake this matter up again * * *Women Grinder Agitator:Itwas stated by the Union that Lena Sispleawas an agitator. Mr. O'Keefe to call her in.18Minutes for the L M C. meeting of December 2, 1943, contains the followingcomment :#2049-J.Barnett,works in the Sandblast,gets 800 an hour. Men workingon machines next to him are only getting 750 an hour.This man belongs tothe C.I.0., and the other men belong to our own organizationLate in 1943,a stock issue of the Companies was sold and purchased by employeesof the Forge Companies through a syndicate arrangement,managed by PlantManager Sweeney.David Areen,employed by the Companiesbetween September 1,1928 and June 29, 1944, testified that early in January 1944, he purchased $2,000worth of stock.The question arose, however,as to whether anemployee mightbuy stock and still retain his Association membership,since the Association'sby-lawsexcluded from membership stockholders of the Forge Company. The following isan excerpt from the minutes of an Association meeting held on January 2, 1944:Concerning the possible repeal or revision of the by-laws, President Peter-kovich promised to seek legal advice and report at the next regular meetingThe matter of Association members holding stock in the Forge Company wasbrought up at an L. M. C meeting on January 13, 1944; but, according to theminutes of that meeting, "question of employees purchasing company stock was11 O'Keefe denied that as a resultofAssociation complaints at L. M. C. meetings, he hadever interviewed any employee. The undersigned cannot credit the denial in view of the factthat the minutes for the L. M. C. meetingofOctober28, 1943,reveal thatO'Keefe hadinterviewedMarta. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDheld in abeyance pending legal advice."Minutes of an L. M. C. meeting ofJanuary 20, 1944, contain the following:Employees purchasing company stock-in a letter to J. E. Sweeney, legalcounsel advised as follows :(1) stock may be taken in the name of any blood relative(2) shares may be held in the name of trusteeIt is undisputed that the legal counsel referred to in these minutes was Gilbert FWagner, the respondents' attorney.Areen testified that sometime after January 20, 1944, he determined to disposeof his stock but before selling he inquired of Comptroller Jirka if he might"withdraw" his stock since Association members could not hold stock of theForge Company According to Areen, Jirka replied, "You don't have to worryabout that, Dave * * * That don't mean nothing." Jirka testified that he did notrecallwhether he discussed the stock issue with Areen The undersigned, from hisobservation of the witnesses, and in view of Jirka's vague denial, credits Areen'stestimony and finds that Jirka made the statement attributed to him by Areen.According to the minutes of the Association, discussion concerning the termsof a contract for the year 1944 commenced at a special meeting held on January 16,1944, and at the following meeting of February 5, 1944, the membership bodyapproved a proposed contract to be submitted to the Forge Company and theFirst Aviation Company. Delay in the negotiation of an agreement was apparentlyencountered because of the pendency of proceedings before the NationalWarLabor Board for approval of wage increases. At a special meeting on March 19,1944, the Association rejected a proposed contract offered by the Companies in itsentirety.A second counter-proposal submitted by the Companies was discussed andrejected at a meeting on April 2, 1944; a motion that the Association "call a strikevote" unless a workable agreement should be reached by April 12, was passedunanimously. The strike vote was never taken, however, as it was decided at thenext meeting on April 16 that the "strike vote which was to be called for at thismeeting due to unsatisfactory results of bargaining with the management be post-poned until after the report of the executive committee on their visit to theW. L. B"According to the credible testimony of Homer Watson, employed by the Com-panies between July 1943 and June 25, 1944, an affiliate of the Congress of IndustrialOrganizations commenced organizational activities in the plant sometime in thespring of 1944, the campaign becoming intensive in April. About the same timetheSteelHandlers andWorkers Organization, an unaffiliated union, began toorganize the employees.On April 20, 1944, by a vote of 44 to 37, the membership body of the Associationapproved the terms of a contract for the year 1944 negotiated by their represen-tatives in conjunction with those of the Companies. A few hours thereafter, thecontract was formally executed by the representatives of the Association and theCompanies.19 The contract was between the Companies and "their employees whoare members of" the Association and was in the general form and structure ofthe contract for the year immediately preceding. The contract established anincentive bonus to be paid on a percentage basis of the wage or piece rate providedthe total output of the Companies' forging exceeded certain stated amounts. The'o The contract states that it was executed on April 3, 1944. This date is probably that onwhich the negotiators reached agreement. All witnesses were in agreement that the contractwas not formally executed until April 20, 1944.The contract was read and its terms discussedat length at the L. M. C. meeting of April 10, 1944. KROPP FORGE COMPANY635bonus was to be paid only to employees who had not been tardy or absent withoutjust cause during the month and who had not been responsible for bad forgingsDecision on absent and tardy cases should be made by the L. M. C., whereas acommittee composed of two representatives from the inspection department, labor,and management should sit in judgment on the cases involving bad forgings.The contract provided also that the wages to be paid during the term of theagreement should be "in accordance with the established policies of the Company,and the wage range approved by the War Labor Board * * * When Labor andManagement are in agreement on a wage schedule, the application to the WarLabor Board will be made jointly." After signing the contract, the Companiesinvited the Association's representatives to dinner.Most of the representativesaccepted the invitationWatson testified without contradiction and the undersigned finds that after thesigning of the 1944 contract dissatisfaction still endured on the wage rates andwhen employee Frank Peterkovich, president of the Association, suggested that they"get the American Federation of Labor in here to straighten this out,"Watsonoffered to, and did, with Peterkovich's consent, consult representatives of theUnited AutomobileWorkers of America, A F. L., herein called the U A WA special meeting of the Association was held on June 6, 1944, at which AngeloInciso, a representative of the U. A.W., explained the advantages which mightevolve from affiliation with the U. A. W.After this meeting,Watson, according to his testimony, obtained some U A. W.membership cards from Inciso, and on about June 13, 1944, at a brief meeting ofstewards during working hours on the Companies' propertyWatson distributedthe cards among the stewards. Watson testified that he immediately "went aroundand got as many signed individually" as possible, "starting about 9 00 o'clock inthemorning and going until approximately 2:30 in the afternoon when Mr.O'Keefe and Mr. Sweeney caught up with [him]."20Employee William Clinton testified that at a L M. C. meeting in May or June1944, "the problem of getting more members to attend our Association meetingswas brought up. Frank [Peterkovich] asked Mr Sweeney if the shop stewardswho worked on Sundays might not be paid for the time they took off to attend themeeting," that Sweeney replied, "It could be arranged," and that from then onthe stewards who were working on Sundays were paid for the time spent in regularSunday meetings of the Association. Such pay was either time and a half ordouble time.Watson's testimony was corroborative of Clinton's on this issueSweeney testified that on only one occasion in April 1944, did he give permissiontoWatson and employee Mike Fedorka, stewards of the maintenance and machinedepartments, respectively, to go to a Sunday meeting of the Association withoutloss of pay for the time spent in attending the meeting. From the undersigned'sobservation of the witnesses, he finds that after April 1944, stewards of the Asso-ciationwere permitted to leave work to attend regular Sunday meetings withoutloss of pay.As indicated above, the executive committee of the Association was chosen bythe Companies to represent labor on the L. M. C., despite the fact that accordingto the contract then in effect the Association was recognized as the bargainingagent for its members only and despite the further fact that the Companies werein contractual relations with the Diesinkers and were also bargaining with anA. F. of L. organization acting in behalf of the truck drivers. It is clear fromthe following excerpt from the minutes of the L. M. C. meeting of June 5, 1944,20 The details of this incident are hereinafter more fully set forth. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Companies became concerned as to the propriety of the Association'sexecutive committee representing all employees on the L. M C. and as to thepractice of negotiating and discussing collective bargaining matters at meetingsof the L. M. C.:KROPP: I have a letter from the War Production Board. (Read letter) Ithink we can avoid a lot of misunderstanding if we also have on this Com-mittee a representative from the die sinkers committee. Now they didn'tapproach me at all, or Sweeney, or O'Keefe.SWEENEY: I think we should all be together.WATSON: The same holds true for the non-members of the AsspciationO'KEEFE: Probably we should have a representative of the non-union. Youhave a list of the members, don't you?SWEENEY : I think we should have a representative of the other associationsthat are in here. They have three and they should be in here.KROPP: No not all three of them. Just one member.PETER21: There's the shop steward All things are reported to them. Therefor a while, everything was going fine in that department Your war workercould do anything on a line of trimmers. Why is it all of a sudden that theycan't touch none of that work?KROPP: Maybe it would be a good idea to have one of them here to answerthat.O'KEEFE: The point is that we can discuss these things all day, but it won'tmake one bit of difference to the die sinkers.PETER:Why do they hold them back when the Army and Navy tell themthey can do rough work up to one-eighth of an inch' Because they are afraidthey'll learn too much.S WEENEY : They can have only one apprentice to every tenKROPP:What do you fellows think of that?CLINTON' It's sound.AREEN : That's fine.WATSON: What about your laboratory?KROPP :Well, then you would be getting into your office. This shouldn't bethe place for bargaining for your association. This is for more productionand more improvement. * * *PETER: There was a man ready to walk out because the price on a piecewasn't right. He said the job was worthsix insteadof three. I told him to gi.ethe job a fair trial.KROPP: I don't think things like that should come up at a Labor-Managementmeeting.David Areen, employed by the respondents between September 1, 1928 and June29, 1944, testified that about June 7 or 14, 1944, Sweeney asked him to come toSweeney's office and asked, "Dave * * * what do you know about the A F of L?"Sweeney denied that he ever discussed outside unions with any employeeoraskedany employee what he knew about the A. F. of L. From his observation of thewitnesses,the undersigned does not credit Sweeney's general denial but finds thatSweeney inquired about the A. F. of L. as testified to by AreenOn June 12, 1944, the following notice was posted on the Companies' bulletinboards:It has been a long established policy at Kropp Forge Company and KroppForge Aviation Company that no emloyee is required to join or refrain from21An abbreviationforPeterkovich. KROPP FORGE COMPANY637joining any labor organization to secure or to hold a job, and that there is nodiscrimination against any employee because of membership or non-membershipin any organization. The right of employee freedom of choice in the matterof joining or not joininga union isconsistentwith the guarantee of theWagner Act.Roy A. KROPP,PresidentOn June 13, 1944, the U. A. W. by letter informed the Companies that a sub-,,tantialnumber of employees had affiliated with the U. A. W., requested thata meeting be held in order to reach an "understanding with respect to bargainingnights," and suggested that no collective bargaining agreements be entered into withany other organization "until the issue of bargaining rights with respect to ourown organization has been definitely cleared." On June 16, 1944, the Companiesreplied by letter, setting forth the contents of the notice posted on June 12, andstating that they were willing to meet with the U. A. W. representatives at any timeOn June 26, 1944, a committee of five employees called upon James F. Kelley,representative of the Union, and plans were made to hold a meeting on June 29, 1944.About 10.30 in the morning of June 27, 1944, Angelo Inciso, a representativeof the U. A. W., telephoned Vice-President Raymond B. Kropp and stated, accord-ing to the undenied and credible testimony of O'Keefe, that "unless a meeting werearranged immediately he would shut the plant down." Shortly thereafter thatmorning a work stoppage of an hour's duration occurred in the flat die department.Peterkovich, president of the Association, was summoned to Raymond B Kropp'soffice,where O'Keefe, Raymond B. Kropp, and Roy A. Kropp were presentAccording to the credible testimony of O'Keefe, Peterkovich was asked "what thiswhole situation was all about," but his explanation was not very clear, although"he did say that the men had a lot of grievances." The interview ended withPeterkovich's promising to get the employees back to work. In the afternoon ofJune 27, Peterkovich returned to the office and, according to O'Keefe, requested"because of all these grievances that were allegedly piling up in the plant * * *to have a meeting to see * * * if they couldn't get this thing straightened out andmake the men happier." Peterkovich stated that he would like to hold a meetingon June 29, between 3 and 5 in the afternoon and requested that the Companiespermit the day shift to leave work an hour early and the night shift employeesto start work an hour late in order to attend the meeting According to O'Keefe,Peterkovich "gave as his reason for having a meeting on that particular day thathe couldn't get the fellows together on Sunday," because of unseasonably warmweather and the employees' reluctance to give any of their Sunday leisure timeto a regular meeting of the Association. The Companies granted his request thatemployees be dismissed from work to attend the meeting.On June 28, 1944, a meeting was held in Roy Kropp's office; among those presentwere Raymond B. Kropp, Roy Kropp, Sweeney, OKeefe, Watson, Peterkovich, andInciso.According to O'Keefe's credible testimony, Inciso claimed that his organiza-tion, the U. A. W., represented a majority of the plant employees and requestedthe Companies to consent to an election The Companies' counsel demanded proofof Inciso's majority representation. Inciso did not produce any evidence to supporthis claim. Thereupon, the Companies refused to consent to an election on theground that no proof of majority representation had been furnished by theU. A. W and that the Companies were in contractual relations with the Associa-tion.At this meeting, Inciso asked Peterkovich whether the Association wouldaffiliatewith the U. A. W. Peterkovich decided that it would not. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployee Clinton testified without contradiction and theundersignedfinds thatwhen Clinton asked Superintendent Tom Lane fora raise near theend of June1944,Lane inquired what Clinton "knew about the A. F. of L." According toClinton, he replied that "there was activity within the shop" ; whereupon Lanestated, "We don't want the A. F. of L. in here * * * They won't do us anygood * * * The Association could do as much for the men as any outside organiza-tion, or more."22'On June 28, 1944, the Union,in conjunctionwith theInternationalAssociationofMachinists, A. F. L, distributeditsfirstcircular at the entrance to the plant,advertisingameetingof the Union to be held the next day, pursuant to thearrangements made on June 26.On June 29, 1944, in accordance with the arrangements made 2 daysearlier,theAssociation held a meeting between 3 and 5 p. m In obedience to Sweeney'sinstructions, supervisors told day shift employees that they would be excusedan hour earlier in order to attend the meeting. Employees on the night shift re-ported an hour later for work; some were told of the meeting by guards whenthey appeared at the plant. None of the employees who took the hour off sufferedany deduction in pay.It appearsthat production was shut down only in the forgeshop.Comptroller Jirka testified, and theundersigned finds,that 205employeeswere paid for time spent in the Association meeting of June 29, 1944, that onlyforge shop employees took the time off, and that time card records reveal thatdiesinkers, truck drivers, and machine shop employees did not leave the plant.The 200 assembled employees at the Associationmeeting wasby far the largestattendance ever had at an Association meeting. A total of 11 or 13 employeesattended the Union's meeting which was held in twosessions,one for the dayshift employees and the other for the employees on the night shift at the sametime as the Association meeting.Arthur B. Collins, president of the AssociationsinceJuly 1944, testified withoutcontradiction and the undersigned finds that in October or November 1944, threemeetings of the Association'sstewardswere held after working hours in theplant lunchroom to confer with representatives of hospitalization plans but thatupon learning of the meetings, Raymond B. Kropp ordered them to discontinuethe practice of holdingmeetingsin the lunchroom.Employee Alfred Shoppel testified that after employee Arthur B Collins becamepresident of the Association in July 1944, steward meetings were frequently heldin the lunchroom in the plant near the close of the day shift during workinghours.Shoppel further testified that he attended a stewards' meeting in thelunchroom during the latter part of Peterkovich's tenure as president of theAssociation.On July 3, 1944, the Union filed its originalcharge allegingthat the Companieswere engaging in unfairlabor practices within the meaning of Section 8 (1) and (2)of the Act.By letter dated on October 27, 1944, the Union requested that the Forge Com-pany and the Second Aviation Company grantitexclusive recognition as therepresentative of the employees of the machine shop powerhouse. On November3, 1944, the Forge Company and the Second Aviation Company replied that theycould not grant the requested recognitionbecause ofthe existence of contractswith the Association and the Die Sinkers.22Lane didnot testifyat the hearing,being confined to a state penal institution.Clintonimpressed the undeisigned as an especially forthright and intelligent witness, whose testimonyisentitled to credence. KROPP FORGE COMPANY639On November 24, 1944, the Forge Company and the Second Aviation Companyannounced that the following grievance procedure would be incorporated into their"Labor Relations Policy" ;Whenever an employee has a grievance, it should be brought to the atten-tion of the foreman. If the employee is unable to obtain satisfaction, the shopsteward should be called in an effort to reach a decision. If this step provesinadequate, the foreman and the shop steward should present the problem tothe superintendent. If after the problem has been analyzed by these men andithas not been solved, a complete report on the matter should be made intriplicate on forms which will be provided for this purpose. Copies of thisreport shouldbe sent toR. T. O'Keefe, Jr., Labor Relations Manager, R. A.Kropp, President, and R B. Kropp, Vice President.The officers of the Employees' Association of the Kropp Forge Companywill take up all matters pertaining to labor relations with the Labor RelationsManager.Although some doubt as to the propriety of handling collective bargainingmatters at L M. C. meetings was expressed in June 1944, as above related, thepractice of discussing and disposing of such matters continued Question as to thepropriety of such discussion arose again at an L. M. C meeting on December 18,1944, from the minutes of which the following is an excerpt:O'KEEFE:What do you think of having them spend so much time on griev-ances here at the Labor-Management Committee meetings?Kropp : That's all right.WAGNER: When the grievance comes to the meeting get it in writing.O'KEEFE:We're getting the forms printed up now.On February 26, 1945, the Forge Company and the Second Aviation Companyentered into a contract with the Association, effective March 1, 1945, for the termof one year. This contract was the first in the series of agreements between theAssociation and the respondents to fulfill more adequately those standards com-monly considered to be essential in collective bargaining agreements. For the firsttime in contractual form, the Association.was recognized as the exclusive bargainingrepresentative for all employees except the diesinkers, The L. M. C. made itssecond appearance in the Association's contracts by the following provision:There is to be a LaborManagementCommitteeconsisting of not to exceedsix members designated by the Union [the Association] and at least three andnot to exceed six members, designated by the Company, which Committee shallmeet weekly for the purpose of discussing any and all grievances and com-plaints, or other matters having to do .with the terms and conditions of thisAgreement. The prime purpose of this Committee will be to investigate andascertain the facts and settle grievances If any grievance cannot be settled bythe Labor Management Committee by a majority vote of both the represen-tatives of the Union and the Management, other than the matters set forth inArticleVIII hereof, then such grievance shall be submitted to arbitration.Roy A. Kropp, the President of the Company, Raymond B. Kropp, VicePresident and Treasurer of the Company, and Raymond O'Keefe, IndustrialRelations Director, shall, during the period of this contract, act as representa-tives of the Company upon the Labor Management Committee.The grievance procedure inaugurated on November 24, 1944, was incorporatedinto the agreement. For the first time, there was provision for arbitration of 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatters in dispute. The seniority provisions were more detailed than in earliercontracts.As mentioned previously, the by-laws of the Association exclude "foremen,superintendents, and their assistants" from memberhsip in the Association. How-ever, in later years employees who were promoted to foremen's positions did notalways withdraw from the Association but continued their membership and duesdeductions, participated in meetings, and wore Association buttons at work. Therecord reveals that at various times between August 7, 1943 and May 1945, duesof at least 14 or 15 foremen were deducted for varying periods of time 23 Collins,president of the Association, testified that the fact that employees who were pro-moted to foremen's positions continued their Association membership was firstbrought to his attention when a foreman presented a grievance in February orMarch 1945, and that in March 1945, Collins obtained a list of foremen beingcarried on the check-off list and had their names removed from the list.Watson's activities on June 13, 1944Watson was employed as a maintenance electrician and according to his testimony,his duties required him to work in all parts of the Companies' plants.WhenSweeney and O'Keefe "caught up" with Watson on June 13, 1944, the latter was inthe boiler room of the First Aviation Company's plant talking to Engineer FredStrong.Watson testified that Sweeney inquired, "What are you doing here, Mike?...What business have you over here?", that Watson replied that he was talkingto Strong and explained that his work brought him there frequently, and thatSweeney orderedWatson to return to Sweeney's office with O'Keefe.Watsonfurther testified that he and O'Keefe went to Sweeney's office where they werejoined by Sweeney a few minutes later, that Sweeney asked, "Mike, what areyou doing?", that when Watson did not reply, Sweeney stated, "Well, Mike, Iwon't tolerate any lobbying on company time . . . for unions or for organizationpurposes," and ordered him to report to William Lamb, chief engineer of theCompanies and Watson's supervisor. According toWatson, he was confined, onLamb's orders, to the shop from that day until his lay-off about June 23, 1944.On cross-examinationWatson admitted that he spent half his time between 9:00a. in. and 2:30 p. in. on the day in question in soliciting U. A. W. memberships;18 The record establishes that during the wartime period of rapid expansion, personnelrecords andfiles of the Companies were in a chaotic state, classifications of employees an,:foremen were oftenfragmentary or non-existent, and not until 1944 or 1945 were adequaterecords assembled.Raymond J. McCarthy, employed in the personnel department, and otherwitnessesfor the respondent testified that not until the grievance procedure was establishedonNovember 24, 1944, did foreman possess any supervisory duties and that they weremerely "straw bosses." They further testified that foremen had no power to hire or dischargeor recommendsuch action untilMarch 9, 1945, when the following notice was posted"Assistant foremen andassistant supervisors have no authority to hire, promote, reclassify,discharge,discipline, or otherwise makeanychanges whatsoever in the status of any employee,nor aretheypermittedor authorized to recommend any such action." According to thesewitnesses,all supervisory authority over the employees, who numbered as many as 1350 atpeakperiods,was lodged in 14 superintendents and department heads The undersigned does notcreditthistestimonyO'Keefe admitted that as early as January 1944, it was not unusual fordischarge slips to come to the personnel office containing the recommendation for dismissalby a foreman, that foremen were frequently called in to assist in the interview of new appli-cants,and that he respecteda foreman's"technical judgment."The number of employeessubordinateto superintendents rangedbetween 3 and 250. Someforemen arein charge of asmany as 40 employees.Foremen are paid at least 50 cents an hourmore than ordinary pro-duction workers.It is clearthat employees regard their foremenas supervisors.The undersignedfinds that at all times material herein foremen weresupervisory employees whose activitiesand statementsare attributedto the respondents. KROPP FORGECOMPANY641and when asked if he did not "overdo it that day," he testified, "It is a questionof conscience with me whether that is overdoing or not overdoing."With regard to this incident, O'Keefe testified as follows: Several employeeshad reported during the morning in question that "Watson was circulating applica-tion cards of the American Federation of Labor, and that he was going all overthe plant and that people were stopping work to listen to his conversation " O'Keefethen went to Sweeney's office, reported "what was going on," and was told thatSweeney "had had similar reports." Sweeney and O'Keefe went out in searchofWatson, stopping first at Superintendent Lamb's office, the headquarters of theelectricalmaintenance department. No one in the office knew of Watson's where-abouts. They had Watson paged on the "auto call", an inter-plant communicationdevice used to convey messages to employees in the plantWhen no answer wasmade to the call, Sweeney and O'Keefe went to various departments of the plantsand after considerable search locatedWatson in the boiler room of the FirstAviation Company's plant. O'Keefe could not hear the colloquy that transpiredbetweenWatson and Sweeney, but the latter orderedWatson to return toSweeney's office in O'Keefe company.Watson and O'Keefe went to Sweeney'soffice.When the latter arrived a few minutes later, he said to Watson, "I thinkyou are a little bit out of bonds. You know we don't mind any ordinary activityin this plant, but apparently you have spent the greater part of your time dis-tributing these cards and it is getting to be too much." According to O'Keefe,"Watson admitted, laughingly, that he thought he had gone pretty far with it."Sweeney testified thatWatson's duties did not include any work in the FirstAviation Company's plant in 1944, thatWatson had proved to be an excellentrepairman of cranes and was kept in the Forge Company's plant for crane repairand shop work. He later testified, however, that the breakdown in cranes com-menced about 2 weeks before the day in question and on that day Watson waslimited to work in the Forge Company's plant. According to Sweeney, on the dayof the incident above described, he had received many complaints "because thecrane was out in the middle bay and also the loading crane was down" Therepairwas of the type in which Watson specializedWanting to know whereWatson might be found, Sweeney saw O'Keefe. Sweeney's testimony as to thedetails of the search was corroborative of O'Keefe's. Sweeney testified that whenthey foundWatson, he was talking to two men, that Sweeney inquired whathe was doing in the First Aviation Company's plant, that Watson replied "I wasover here on some work," that Sweeney remonstrated, "You have no work overht-e.Your assignment is over in the forge shop, Kropp Forge," that Watsonadmitted, "Well, I was just talking to the fellows here," and that SweeneyorderedWatson to return to Sweeney's office with O'Keefe. In his office, Sweeneyagain inquired as to the reason for Watson's presence in the Aviation plant andWatson again insisted that he was there on electrical work. When Sweeney stated,according to his testimony, "You couldn't Mike, because you were not assignedover there. You were doing something else. You have been doing something elseallday, because those cranes haven't had attention over there,"Watson thenadmitted, "I was over talking to the boys." Sweeney testified that he then said,"Mike, I do not like this. Now, you go back where you belong and stay there . .You are going beyond the bounds of liberalization." Sweeney denied that anythingwas said about union activities in the conversation and denied that after thisincident any change was made in the nature and place of Watson's work, andcontended thatWatson's duties were the same after as before the incident, that is,limited to the Forge Company's plant 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDErnest Anderson, who was Watson's foreman,testified that only one electricianwas permanentlyassignedto the Aviation plant with headquarters in the boilerroom of such plant, that more electrical work arose in the old plant of ForgeCompany, that Watson's headquarters were in the old plant, that he did muchrepair work on cranes, that he was assigned to work in the old plant except whenan emergency arose and he was sent over into the new plant, that subsequent toWatson's A. F. of L. activities but prior to the severance of employ with theCompanies, Superintendent Lamb instructed Anderson to keep Watson in the shop"to keep him out of trouble." On cross-examination, Anderson explained Lamb'sinstruction to mean thatWatson was to be kept "at shop workunlessthere arosean emergency" and that such instructions were identical to those Watson had beenworking under previous to the A. F. of L. solicitation incident.In view of the foregoing, the undersigned finds that Watson worked most of thetime in the old plant, was an expert on crane repair, and in emergencies wasassignedtowork in the new Aviation plant ; that on the day in' question thesearch for him was occasioned by complaints that he was interfering with produc-tion by soliciting A F of L. memberships during working hours and that hisservices were necessary to the repair of cranes; that when O'Keefe and SweeneyfoundWatson in the new plant, the latter had not duties requiring his presencethere; and that following the incident he was not confined discriminatorily toshop work.The Board's counsel contended that the reprimand and discipline meted out to Wat-son for engaging in A F. of L activities during working hours was discriminatoryin view of the unbridled practice of employees to solicit Association membershipsduring working hours. The record clearly establishes that the respondents permittedtheir employeesto engagenot only in Association activities but also in activitiesin behalf of the A. F. of L. and other organizations during working hours withoutrestraint, except in the case of theWatson incident above describedAlthoughthematter is not entirely free from doubt, the undersigned is of the opinion andfinds that the reprimand of Watson was justified since he spent at least 2/ hoursaway from work soliciting memberships and thus unduly exceeded the privilegeof engaging in union activities during working hours.B.ConclusionsAlthough the desire for a bargaining agent apparently originated with the em-ployees in that, at employee Ohlson's suggestion, the Union and the InternationalAssociation ofMachinists,A.F.L.,distributed circulars outside theForgeCompany's plant in October 1939, the Forge Company, through Plant ManagerHellstrom, immediately voiced its opposition to such organizational efforts; andlater,upon the intensification of the employees' interest in self organization, re-vealed by the circulation in December 1939 during working hours24 of the round34 Throughoutthe historyof theAssociation,memberships were solicited and dues werecollected openly and without restraint during working hours. However, it is clear that similaractivitiesof the A. F. of L.and other organizations were not impairedby the respondents,except inthe justifiable restraint ofWatson's U. A. W.solicitationpreviously discussed. Theundersigned accordinglydoes notfind thatthe unrestrained solicitation of memberships andcollection of dues bythe Associationduring working hours constituted illegal assistance to theAssociation.Similarly,bulletin boards of the respondentswere commonly used by the Asso-ciation for the posting of its notices,but the respondent's policy inthis regardwas to permitany type ofnotice to be postedon the boards. Although the record doesnot establish thatnotices of other organizations were placed upon theseboards,there is no showing that theywere denied a place thereon.The undersigned accordinglydoes not find that the posting oftheAssociation notices on bulletin boards of the respondents was illegal assistance. KROPP FORGE COMPANY643robin petitions to form an organization of some sort, the Forge Company promptlyattempted to direct the organizational efforts of its employees into channels leadingto the formation of a shop union. Thus, President Kropp assembled the keyemployees of the plant to meet with the Forge Company's officers and at thismeeting in mid-December the employees were urged "to make it a shop organiza-tion."Although President Kropp professed on the morning of December 30, 1939,that it was immaterial whether the employees formed an independent organizationor affiliated with the A. F. of L., in no uncertain terms he expressed his abhorrenceof the C. I. O. Clearly, such statements, concerning matters of no concern to theForge Company, were improper infringement upon the employees' rights toorganize free of interference, restraint, or coercion on the part of the employer.Further impetus to the formation of a shop organization desired by the ForgeCompany was subtly afforded by the quickly arranged holiday party on December30, 1939, after the announcement that the employees would meet on that day ontheForge Company's property to decide upon the form of organization theywould have. The undersigned is of the opinion and finds that the employees wereunduly influenced in their balloting as a result of the announcement by the ForgeCompany of this first and sudden "holiday" party at such a strategic time, sincethe employees were aware of the Forge Company's theretofore expressed desirefor the formation of an unaffiliated union and since it is reasonable to assume thatthe employees might accede to the Forge Company's desires in order to provethemselves worthy of the unexpected display of largess on the part of the ForgeCompany. The effect of the Forge Company's campaign to influence its employeesto form a shop organization is clearly disclosed by the balloting at the December 30meeting; the vote was almost unanimous to form an unaffiliated organization of thetype urged by the Forge Company. The approval of the Forge Company of theform of organization chosen by the employees is further revealed by the con-gratulations extended to Ohlson at the party by Foremen Carlson and Dahl "onthe choice of an organization."Also indicative of the Association's domination and support by the ForgeCompany was the latter's prompt oral grant of exclusive recognition to theAssociation upon request following its formal organization without determiningwhether the Association represented a majority of employees. In the brief periodof contract negotiation in 1940, the Association submitted a proposed agreementand the Forge Company answered with a tentative contract, which the Associationaccepted.As previously noted, this contract made no provision for the exclusiverecognition status of the Association or for a grievance procedure of arbitrationawards Although under certain circumstances the absence of an exclusive recogni-tion provision in a collective bargaining contract has not been significant,25 in theopinion of the undersigned, under the circumstances of the instant case, the absenceof such a contract provision, as well as the failure of the agreement to meet commonstandards of collective bargaining agreements, is indicative both of the weaknessand impotence of the Association as a company-dominated organization and of theForge Company's determination to continue domination of the Association.Further support was lent the Association in the first year of its existence bythe Forge Company's assumption of the arrangements and expenses for the picnicin July 1941. Although the idea of holding the picnic originated with the Associa-tion,theForge Company, upon learning of the plans, appropriated, with theAssociation's consent, the planning and arrangements for the picnic, bore all theexpenses thereof, and each year thereafter sponsored a picnic for employees and'° SeeMatter of Standard Oil Company of California,62 N L.R B. 449.696966-46-42 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheirfamilies.It is thus clear that the prestige of the Association was enhanced,being rightfully able to claim credit for the inauguration of the annual pi inicfestivities.To that extent, the undersigned finds that by assuming the plans andexpenses of the 1941 picnic, the Forge Company lent illegal assistance to theAssociation and unwarrantedly interfered with the affairs of the AssociationThe contracts for each of the four years following the 1940 agreementare alsoindicative of the Companies' continued domination of the Association and of thelatter's illusory status asa bargainingagentAlthough in 1940 the Associationhad been orally recognized as the exclusive bargaining representative, such recog-nitionwas not stated in the contract for that year In the four succeeding years,however, the contracts in effect limited the Association's bargaining authority tothat of representative for its members only, and like the first contract failed tomeet the standards of collective bargaining agreements. Despite this limitedrecognition explicit by the contracts'terms,the Companies permitted the Associa-tion to bargain for all employees and extended the benefits of the Association'smembers-only contracts to all employees. The Association was thus in theenhanced position of being able to claim itself the procurer of various benefits forallemployees despite the fact that legally it was limitedin recognition as abargaining agency for its members only. The Association's lack of vitality as alabor organization, frequently found in dominatedunions, isalso shown by thefact that the employees' interest had declined therein to such an extent that it wasimpossible to hold meetings between June 7 and December 6, 1942, because aquorum of 14 members was lacking at each ofthemeetings regularly scheduledduring this period.More concrete support, easilymeasurableinmonetary value, was afforded theAssociation,with little effort on its part, by the check-off system inaugurated inFebruary 1943, retroactive to the beginning of the year, inasmuch as the Associa-tion bore no part of the expense incurred by the respondents' clerical staff inadministering the check-off from 1943 to the date of the hearing and as theincome derived under this system greatly exceeded in amount that attained byindividual collection or voluntary payment of dues, to say nothing of the ease ofsecuring the dues under the check-off.The Association's position as a dominated and supported organization is forciblyestablished by the role it has played in the L. M. C., in effect since August 1943Contrary to the specific instructions of theW. P. B that "if a recognized unionexists, the labor members are selected by some method satisfactory to the em-ployees," the Companies unilaterally chose for the employees' representative theexecutive committee of the Association,an organization whose recognition, underthe then current contract, was restricted as a bargaining agent for its membersonly.Even had the Association been the exclusive representative of the plantemployees, it is clear that the method followed by the Companies in designating theAssociation's executive committee as the representative of labor on the L. M. Cwas contrary to the specific instructions of W. P B ; moreover, the Association didnot represent the diesinkers and truck drivers, both of which classifications werenever given any voice on the L. M. C.Also contrary to the directive of the W. P. B. that the L M. C. "is not a planto promote company unions" or "a device to increase the power or position of anyunion" or "interfere with any bargaining machinery or undertake its functions,"as well as the specific instruction that "grievances and collective bargainingmatterswill not be handled by thejointproduction committee but will be referred tocollective bargaining or other established machinery," the L. M. C. soon undertookto handle allgrievancesand collectivebargaining matters affecting all employees. KROPP FORGE COMPANY645In its functioning, the L. M. C. had many of the vices inherent to the EmployeeRepresentation Plans, which have uniformly been held to be violative of the Act.In hand-picking the labor members, however, the Companies exceeded the boundsof illegality achieved in the Employee Representation Plans. As in those Plans,management and labor were represented by an equal number of representativeson the L. M. C ; representatives of labor and of management each possessed thesame number of votes and collective bargaining matters were disposed of by aballoting process.At no cost to the Association, the respondents furnished astenographer to take minutes as well as free copies of the minutes. Excerpts fromL.M. C. minutes previously set forth clearly show the paternalistic attitudeaccorded the Association by the respondent and the subservient attitude of theAssociation. The minutes are replete with Association complaints against "agitators"and the menace of C. I. O. infiltration into the plant; in regard to both types ofcomplaint the Companies promised to investigate and to call in for interviews"agitators" and C. I. O. adherents. In view of the method of establishment of theL.M. C., and the procedures followed in its operations, it is clear not only that theAssociation was illegally assisted by being designated by the Companies as therepresentative of labor therein but also that the respondents utilized the L. M. C.in furtherance of their policies of dominating the Association and of preventingthe plant's organization by an outside union.26In December 1943 or January 1944, question arose as to whether members of theAssociation could buy and hold stock of the Companies and yet retain their affilia-tionwith the Association, in view of the provision in the bylaws excluding stock-holders from membership in the Association. The matter was discussed in meetingsof both the Association and the L. M. C. and was finally settled by the legal advicerendered by Gilbert F. Wagner, counsel for the respondents, without charge to theAssociation, to the effect that the stock might be taken in the name of a bloodrelative or a trustee. Although in a sense the stock issue question was a concernof the Companies, the undersigned is of the opinion and finds that the free legalcounsel afforded the Association by the Companies and the remarks of Jirka madeinregard to the stock issue constituted unwarranted support and interferencewith the affairs of the Association.In 1944, threatened with the possibility that the C. I. O. might succeed inorganizing the plant, the Association and the Companies at last hurriedly executeda contract, the terms of which were so dissatisfactory that by June a movementhad started to bring the U. A. W. into the plant. About the same time, in Mayor June 1944, the practice commenced of excusing stewards from working onSunday during the hours scheduled for Association meetings, but with no reductionin pay for the time lost from work in such meetings. Such practice was clearlyassistance to the Association.kfter the employees displayed interest in the U. A. W., Plant Manager Sweeneyinquired of employee Areen about June 7 or 14, 1944, what he knew "about theA. F. of L." Near the end of June 1944 Superintendent Lane asked employee Clintonwhat he "knew about the A. F. of L." and stated, as previously noted, that "Wedon't want the A. F. of L. in here * * * They won't do us any good The Associa-tion could do as much for the men as any outside organization or more." OnJune 29, 1944, with full knowledge of the U. A. W.'s interest in the plant, theCompanies closed down part of the plant in order that the employees might attenda special meeting of the Association and furthermore did not impose any reductionI24 SeeMatter of Thompson Products, Inc., 57 N. L.R. B. 925. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDin pay of employees for the time lost in attending the meeting.27 A more effectivemeans of assistance to the Association at a particularly crucial time is hardlyconceivable.Finally, the retention of Association membership by employees who were pro-moted to foremen's positions, their participation in Association meetings, and theirwearing of Association buttons at work clothed the Association with an aura ofcompany approval and support which the respondents never later repudiated,despite their knowledge through the check-off system of such association member-ship of foremen.28The respondents and the Association contend that the Association was organizedby the employees without any interference or support on the part of the respondentsand since the formation of the Association the respondents have bargained withitat arms length. They deny that the respondents did anything to influence em-ployees in their selection or retention of the Association as a bargaining agent.The facts outlined above effectively refute these contentions It is clear that theAssociation came into existence and was thereafter administered under "conditionsor circumstances which the employer created or for which [it] was fairlyresponsible and as a result of which it may reasonably be inferred that theemployees did not have that complete and unfettered freedom of choice which theAct contemplates."29 Upon the entire record, the undersigned concludes and findsthat the respondents have dominated and interfered with the administration of theAssociation and have contributed support to it, and that the respondents thereby, andby the statements of Helistrom, Roy Kropp, Sweeney, Jirka, and Lane,30 heretoforeset forth, interfered with, restrained, and coerced their employees in the exerciseof the rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIRLABOR PRACTICES UPON COMMERCEThe activities of the Forge Company and the Second Aviation Company setforth in Section III, above, occurring in connection with the operations of theForge Company and the Second Aviation Company described in Section I, above,have, and those of the First Aviation Company had, a close, intimate, and3'The respondents contend that they were compelled by the regulations of the Wages andHours Division of the U. S. Department of Labor to pay the employees for the time spent intheAssociationmeetingof June 29, 1944. A year later the respondents wrote the Wages andHours Division askingfor an official ruling onfacts similar to those involved in the June 29,1944meeting; theWages and Hours Division replied that payment was required under theFair Labor Standards Act. The undersigned finds no merit in the respondent's contention. Itseems too clear for argument that in the enforcement of the Act, the Board is not bound by therulings or findings of another administrative agency.Cf.Matter of Standard Oil Company ofCalifornia,61N. L.R. B. 1251.33 The posting of the notice on June 12, 1944, was insufficient under the circumstances torelieve the fespondents from responsibility for this and earlier acts of domination, support, andinterference with the Association.Cf.Matter of Pennsylvania Greyhound Lines,11N L R B738;Matterof Aintree Corporation, 37 N.L.R B 1174, enf'g 132 F (2d) 469 (C C. A. 7),cert.den 318 U. S.774.39N. L. R. B. v. Link-Belt Company,311U. S. 584, 588, reversing modification of Board'sorder in 110 F (2d) 506 (C. C. A 7), enf'g 12 N. L. R B 85430 The respondents contend that these statements are privileged by the free speech guaranteeof the First Amendment to the Constitution of the United States. The undersigned finds thecontentiontobe withoutmerit.Viewed inconnectionwith all the circumstancesand the re-spondents'acts of domination,support,and interferencewith the Association, the statementswere anunjustifiableinterferencewith the rightsguaranteed the employees in the Act CfMatter of Reliance Manufacturing Company,28 N. L. R. B. 1051, enf'd as mod. 125 F. (2d)311 (C. CA. 7); Matter of M E. Blatt Company,38N. L. R. B 1210 and 47 N L R. B1055, enf'd 143 F. (2d) 248 (C. C. A. 3), cert. den. 323 U S774. RROPP FORGE COMPANY647substantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that the respondents have engaged in unfair labor practices, theundersigned will recommend that the Forge Company and the Second AviationCompany cease and desist therefrom and take certain affirmative action in orderto effectuate the policies of the Act 31It has been found that the respondents have dominated and interfered with theformation and administration of and contributed support to the Association.Because of the respondents' domination, interference, and support, the Associationis incapable of serving the respondents' employees as a genuine and independentcollective bargaining agency, and constitutes a continuing obstacle to the freeexercise by the employees of the rights guaranteed them in the Act. Accordingly,the undersigned will recommend that the Forge Company and the Second AviationCompany disestablish and withdraw all recognition of the Association as a represen-tative of any of their employees for the purpose of dealing with the Forge Com-pany and the Second Aviation Company concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions of employment.Since the respondents have utilized the LM. C. to support, dominate, and interferewith the administration of the Association, it will also be necessary to recommendthat the Forge Company and the Second Aviation Company discontinue theL M. C as a medium for dealing with their employees with respect to grievances,labor disputes,wages, rates of pay, hours of employment, or other conditionsof employmentThe agreements entered into between the respondents and the Association havebeen a means whereby the respondents have utilized the employer-dominated labororganization to frustrate self-organization and defeat genuine collective bargainingby their employees.Under these circumstances any continuation, renewal, ormodification of the current agreement would perpetuate the conditions which havedeprived employees of the rights guaranteed to them by the Act and would renderineffectual other portions of these recommendations. The undersigned will thereforefurther recommend that the Forge Company and the Second Aviation Companycease and desist from giving effect to or performing any agreement between themand the Association relating to rates of pay, wages, hours of employment, and otherconditions of employment, now existing, and to refrain from entering into,renewing, or extending any agreement with the Association relating to suchmattersNothing herein shall be taken, however, to require the Forge Companyand the Second Aviation Company to vary those wages, hours, and other sub-,tantove features of their relation with the employees, if any, which they haveestablished in performance of any agreement as extended, renewed, modified, sup-plemented, or supersededUpon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the folowingCONCLUSIONS OF LAW1.InternationalBrotherhood of Blacksmiths,DropForgersandHelpers,A. F. of L., and Employees Association of the Kropp Forge Company of Cicero,Illinois, are labor organizations, within the meaning of Section 2 (5) of the Act.91 Since the First Aviation Company has been dissolved under the laws of Illinois,the under-signed will not recommend any action it nught take to comply with the Act. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.By dominating and interfering with the formation and administration ofEmployees Association of the Kropp Forge Company of Cicero, Illinois, and con-tributing support thereto, the Forge Company and the Second Aviation Companyhave engaged in and are engaging in, and the First Aviation Company had engagedin and was engaging in, unfair labor practices, within the meaning of Section 8 (2)of the Act.3.By interfering with, restraining, and coercing their employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Forge Company and theSecond Aviation Company have engaged in and are engaging in, and the FirstAviation Company had engaged in and was engaging in, unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices, within themeaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondents, Kropp Forge Company and KroppForge Aviation Co., Cicero, Illinois, and their officers, agents, successors, andassigns shall:1.Cease and desist from:(a)Dominating or interfering with the administration of, or contributing supportto,Employees Association of the Kropp Forge Company of Cicero, Illinois, anddominating or interfering with the formation or administration of, or contributingsupport to, any other labor organization of their employees;(b)RecognizingEmployeesAssociation of theKropp Forge Company ofCicero, Illinois, as the representative of any of their employees for the purposeof dealing with the Kropp Forge Company and Kropp Forge Aviation Co, con-cerning grievances, labor disputes, wages, rates of pay, hours of employment, orother conditions of employment ;(c)Giving effect to the contract of February 26, 1945, with Employees Associa-tion of the Kropp Forge Company of Cicero, Illinois, or to any modification,extension, or renewal thereof, or to any other contract with the Association embody-ing terms or conditions of employment or recognition of the Association as abargaining agent;(d) In any other manner interfering with, restraining, or coercing their em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist International Brotherhood of Blacksmiths, Drop Forgersand Helpers, A F. of L., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, asguaranteed in Section 7 of the Act.2Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act:(a)Withdraw all recognition from Employees Association of the Kropp ForgeCompany of Cicero, Illinois, completely disestablish that organization as therepresentative of any of their employees for the purpose of dealing with theKropp Forge Company and Kropp Forge Aviation Co, concerning grievances,labor disputes, rates of pay, wages, hours of employment, or other conditions ofemployment, and discontinue the Labor-Management Committee as a medium fordealingwith their employees with respect to grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employment; KROPP FORGE COMPANY649(b)Post at their plants at Cicero,Illinois,copies of the noticeattached hereto,marked "Appendix A." Copies ofsaid notice, to befurnished by the RegionalDirector for the Thirteenth Region, shall, after being duly signed by the represen-tative ofthe Kropp Forge Company and Kropp Forge Aviation Co, be posted bythem immediately upon receipt thereof, and maintained by them for sixty (60)consecutive days thereafter, in conspicuous places, including all places wherenoticesto employees are customarily posted. Reasonable steps shall be taken bytheKropp Forge Company and Kropp Forge Aviation Co, to insure that saidnotices arenot altered, defaced, or covered by any other material;(c)Notify the Regional Director for the Thirteenth Region in writing withinten (10) days from the receipt of this Intermediate Report what steps they havetaken to comply herewith.It is further recommended thatunless on orbefore ten (10) days from the dateof the receipt of this Intermediate Report, the Kropp Forge Company and KroppForge Aviation Co., notify said Regional Director in writing that they willcomply with the foregoing recommendations, the National Labor Relations Boardissue anorder requiring them to take the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944,any party or counsel for the Board may within fifteen (15) days from the dateof the entry of the order transferring the case to the Board,pursuantto Section 32ofArticle II of said Rules and Regulations, file with the Board, RochambeauBuilding,Washington 25, D. C., an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceedings (includingrulingsupon all motions or objec-tions) as hereliesupon, together with the original and four copies of a briefin support thereof. Immediately upon the filing of such statement of exceptionsand/or brief, the partyor counselfor the Board filing the same shall serve a copythereof upon each of the parties and shall file a copy with the Regional Director.As further provided in said Section 33, should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard, withinten (10)days from the date of the ordertransferringthe caseto the Board.FREDERIcB. PARKES, 2ND,Trial Examiner.Dated October 10, 1945.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees thatWe hereby disestablish Employees Association of the Kropp Forge Companyof Cicero,Illinois,as the representative of any of our employees for the pur-pose of dealing with us concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of employment, and we will notrecognize it or any successor thereto for any of the above purposes.We will not dominate or interfere with the formation or administration ofany labor organization or contribute financial or other support to it. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe will discontinue the Labor-Management Committee as a medium fordealing with our employees with respect to grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employment.We will not give effect to the contract of February 26, 1945, with the Em-ployeesAssociation of the Kropp Forge Company of Cicero, Illinois, or toany other contract with said organization.We will not in any manner interfere with, restrain, or coerce our employees inthe exercise of their right to self-organization, to form labor organizations, to joinor assist International Brotherhood of Blacksmiths, Drop Forgers and Helpers,A. F. of L., or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection All our em-ployees are free to become or remain members of this union, or any other labororganization.KROPP FORGE COMPANYKROPP FORGE AVIATION CO.Employer.By ............. ........... .............(Representative)(Title)Dated ..............................This noticemust remainposted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.